DETAILED ACTION
Claims 1-11 are pending.

Response to Arguments
Applicant’s arguments, filed 3/23/2022, have been fully considered but are not persuasive.   
In response to Applicant’s arguments, it can be noted that “an educator”, as defined in claim 1, is a unit having an inlet port that is selectively fluidically coupled to a source of a diluent, a pickup port fluidically coupled to a source of a chemical product, and a discharge port configured to discharge a chemical solution in response to the diluent being coupled to the inlet port.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hydro User Manual FM-800 Flush Manifold, HYD10098686, Rev A 05/17 (hereinafter Hydro).
Regarding claims 1-11 Hydro discloses:

1. A dispensing system comprising: a flush manifold including a plurality of intake ports; an eductor having an inlet port that is selectively fluidically coupled to a source of a diluent, a pickup port fluidically coupled to a source of a chemical product, and a discharge port configured to discharge a chemical solution in response to the diluent being coupled to the inlet port; and a check valve coupling the discharge port of the eductor to one of the intake ports of the flush manifold (see section labeled Introduction and overview– a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

2. The dispensing system of claim 1 wherein the check valve comprises: an upstream chamber; a downstream chamber fluidically coupled to the upstream chamber by an opening; and a closing member configured to fluidically isolate the downstream chamber from the upstream chamber by covering the opening absent a flow of fluid from the upstream chamber to the downstream chamber (see section labeled Introduction and overview – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

3. The dispensing system of claim 2 wherein the check valve further comprises: an elastic member that urges the closing member into contact with the opening absent the flow of fluid from the upstream chamber to the downstream chamber (see section labeled Introduction and overview– a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

4. The dispensing system of claim 2 wherein the opening is defined by a valve seat (see section labeled Introduction and overview–  – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

5. The dispensing system of claim 1 wherein the check valve provides a dynamic flood ring that has a first resistance to the flow of fluid through the eductor in a first state, and a second resistance to the flow of fluid higher than the first resistance in a second state (see section labeled Introduction and overview– – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

6. The dispensing system of claim 5 wherein the first state is an open state and the second state is a closed state (see section labeled Introduction – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

7. The dispensing system of claim 5 wherein the check valve maintains the eductor in a flooded state when the dynamic flood ring is in the second state (see section labeled Introduction and overview–  – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

8. A method of performing a dispensing operation, comprising: providing a flow of liquid to an inlet port of an eductor sufficient to flood the eductor; in response to the flow of liquid being provided to the inlet port, providing a first resistance to the flow of liquid out of a discharge port of the eductor; and in response to the flow of liquid to the inlet port being reduced, providing a second resistance to the flow of liquid out of the discharge port (see section labeled Introduction and overview–  – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

9. The method of claim 8, wherein the first resistance is lower than the second resistance (see section labeled Introduction and overview– – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

10. The method of claim 8 wherein the first resistance optimizes suction at a pickup port of the eductor, and the second resistance maintains the eductor in a flooded state (see section labeled Introduction and overview– – a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

11. The method of claim 8 wherein: providing the first resistance comprises moving a closing member out of contact with an opening in response to the flow of liquid, the movement compressing an elastic member, and providing the second resistance comprises moving the closing member into contact with the opening in response to urging by the elastic member(see section labeled Introduction and overview– a dispensing system for a laundry including inlet ports with check valves, an educator, a pickup port and a discharge port).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119